UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
VICTOR ORTIZ,
                                                                 :
                                      Plaintiff,                 :   18-CV-9990 (PGG) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On March 7, 2019, Judge Gardephe issued an order requiring Plaintiff to file an

amended complaint within 30 days of receiving information on the identities of the John Doe

Defendants. (ECF 9). In response to the Court’s Valentin order, the City of New York identified

seven officers with addresses for service. (ECF 22). The City also represented that Plaintiff might

have been in possession of this information already.

         Accordingly, Plaintiff shall file his amended complaint by January 10, 2020. If Plaintiff

fails to file an amended complaint by that date, the Court may recommend that the case be

dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b). Plaintiff is also

directed to provide the Court with an updated mailing address. Failure to keep the Court

apprised of current contact information may be deemed a failure to prosecute. The Clerk of

Court is respectfully requested to mail a copy of this Order to the pro se Plaintiff at the Reading,
Pennsylvania address listed on page 3 of ECF 22 and to update the docket accordingly.


       SO ORDERED.



                                                         s/ Ona T. Wang
Dated: December 9, 2019                                             Ona T. Wang
       New York, New York                                  United States Magistrate Judge




                                              2
